 

Case 4:20-cr-01206-JGZ-MSA Document 1 Filed 03/19/20 Page 1 of 1

CRIMINAL COMPLAINT

 

 

 

(Bfectronically Submitted)
* a 2 o A
United States District Court DELS
-- United States of America DOCKET NO,
OW
Moises Velazquez-Moralez
YOR; 1963; Citizen of Mexico MAGISTRATES AO A655N J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a)
a

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING FHE OFFENSE OR VIOLATION:

On or about March 17, 2020, at or near Papago Farms, in the District of Arizona, Moises Velazquez-Moralez, an
alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
and removed from the United States through Del Rio, Texas on December 4, 2015, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Moises Velazquez-Moralez is a citizen of Mexico. On December 4, 2015, Moises Velazquez-~Moralez was lawfully
denied admission, excluded, deported and removed from the United States through Del Rio, Texas. On March 17,
2020, agents found Moises Velazquez-Moralez, in the United States at or near Papago Farms, Arizona, without the
proper immigration documents. Moises Velazquez-Moralez did not obtain the express consent of the Attorney
General or the Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

Ze

DETENTION REQUESTED VE MPLAINANT (official dle)

 

Being duly sworn, I declare that the foregoing is

 

true and correct to the best of my knowledge. erik. TILE

LMG2/JJO ; wae
AUTHORIZED AUSA /s/ Liza Granoff |W {John J. 0°Connor -
Border Patrol Agent

 

Sworn by telephone x

SIGNATURE OF MAGISTRATE JUDGE” DATE
Co anunS March 19, 2020

1 See Federal rules of Criminal Procedure Roles 3, 4.1, all Sf

 

 

 

 

 
